Title: To Thomas Jefferson from George Jefferson, 5 February 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 5th. Febr. 1805
                  
                  The pipe of wine about which you some time ago made enquiry, together with sundry other articles shipped from Philada. so long ago as about the middle of Decr. in the schooner Caroline, arrived here only a few days past; in consequence of the Vessel having sustained so much injury in a gale of wind as to be obliged to stop at Norfolk to be repaired, together with her having been since detained by the ice in coming up the River.—These things I suppose we shall soon meet with an opportunity of forwarding—all the rest are gone.
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               